Mabston, J.
There are two very serious difficulties in tbe way of tbe plaintiff’s right of recovery in this case. At tbe time at which it is claimed tbe policy of insurance was renewed, tbe defendant company bad ceased to do business and had revoked tbe authority of their agents, and tbe persons who bad acted as agents did not renew -or attempt to renew tbe policy, even could they have «done so.
*478The most that could possibly be claimed in this case would be that the persons who had acted as agents for the-defendant had promised or agreed to renew the policy, and that plaintiff did not know of any revocation of their' authority. This might give a cause of action against them, but not against the company they had ceased to represent. This case does not come within the class where payment made in good faith to one who had been an agent, might be held good in the absence of knowledge of a revocation of authority. In this case no payment was made to or received by any one, nor was any receipt given or other act done with a view to bind the company.
The declaration did not set up or purport to set up a written renewal of the policy, and no denial of the execution of an instrument not declared upon could be required. The plea of the general issue was sufficient.
The judgment must be affirmed with costs.
The other Justices concurred.